—Appeal by the defendant from a judgment of the County Court, Nassau County (DeRiggi, J.), rendered July 17, 1995, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
Contrary to the defendant’s contentions, the trial court, in its jury charge, neither impermissibly amended the indictment nor allowed the People to change the theory of prosecution (see, CPL 200.50; People v Grega, 72 NY2d 489; People v Spann, 56 NY2d 469).
The defendant’s contention that the evidence was legally insufficient to establish his guilt is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support his conviction beyond a reasonable doubt.
The defendant’s remaining contentions do not provide a basis for reversal.
Sullivan, J. P., Friedmann, Florio and Luciano, JJ., concur.